Citation Nr: 1606351	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left shoulder disability, claimed as rotator cuff syndrome and acromioclavicular degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran testified at a videoconference hearing before the undersigned in November 2015.  A transcript of the hearing is associated with the claims file. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

A chronic left shoulder disability was not manifest in service, compensably disabling left shoulder arthritis was not shown within one year of discharge from active duty, and any current left shoulder disability is not otherwise etiologically related to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated by active service, and any left shoulder arthritis may not be presumed to have been incurred therein.  §§ 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran satisfies the current disability requirement in light of diagnoses of rotator cuff tendinosis and acromioclavicular (AC) joint degenerative joint disease (a form of arthritis).  See February 2012 MRI and X-ray; July 2012 VA examination.  The Veteran claims his disability developed as a result of a motor vehicle injury involving the left shoulder during active service.  See Hearing Transcript P. 3, 7.  

The service treatment records show no evidence of a chronic left shoulder disorder.  A May 1992 service treatment record indicates he experienced back, left shoulder, and knee tenderness following a motor vehicle accident.  No specific diagnosis of the left shoulder was offered.  The appellant was taken to the emergency room following the accident and x-rays were negative.  The Veteran received followed up care in May 1992 for headaches which were much improved since the accident.  His condition was stable, and there is no mention any left shoulder disorder.  

A reference is made to the motor vehicle accident in a Pisa University Hospital report, which was translated in June 1992.  It is not clear when the document was actually created, as it does not reference a specific date, however, the translated document states as a result of a car accident, the Veteran sustained bruises on his right hand, neck and head.  There is no mention of any left shoulder injury.  

Other than the first May 1992 report documenting tenderness of the left shoulder following a motor vehicle accident, there is no further mention of any left shoulder problems during service.  Indeed, any left shoulder problems appear to have completely resolved by the conclusion of service, given that the Veteran, in 1997 and 1998, denied ever experiencing shoulder pain.  See May 1997 and 1998 reports of medical history.  

The preponderance of the evidence is against finding a continuity of symptomatology.  At his hearing, the Veteran claimed that his service-connected right shoulder and his non-service connected left shoulder were injured together during service.  See Hearing Transcript P. 3.  There is, however, no record of an in-service injury to both the left and right shoulder simultaneously.  As noted above, a May 1992 in-service report revealed tenderness to the left (not right) shoulder following a motor vehicle accident.  Meanwhile, an undated service treatment report reveals he injured his upper back, neck and right shoulder reaching for an object two days prior.  See Service Treatment Records, P. 15 out of 111.  He was diagnosed with right shoulder trapezius strain and rotator cuff tendinosis.  There is no mention of a left shoulder disorder.  Id.  Thus, there is no record of an injury to both the left and right shoulders together during service.

During his hearing, the Veteran testified he has had reduced left shoulder motion and pain since service.  See Hearing Transcript P. 7.  He also told his physician in June 2012 his left shoulder pain began around 1994.  See June 2012 Boise VAMC report.  As noted above, however, the Veteran denied experiencing any shoulder pain in 1997 and 1998.  The first documented treatment to the left shoulder after service occurs in September 2010, more than twelve years following discharge from active duty.  At that time, the Veteran indicated he owned a tree business and was pushing logs onto a trailer and he felt a crack in his left shoulder.  See September 2010 Boise VA Medical Center report.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

The Board acknowledges the assertion that, although the appellant experienced continuity of symptomatology since service, he avoided treatment for many years because he was advised nothing could be done to improve his left shoulder other than surgery.  See Hearing Transcript P. 4.  The record, however, does not contain any statement by a medical professional discussing the possibility of surgery until April 2012, well after he began treatment in September 2010 and after injuring his left shoulder while pushing a log.  See April 2012 Boise VA Medical Center report.  The Board finds it reasonable to conclude that if a medical professional diagnosed the Veteran with a left shoulder disability which might have required surgery, such a discussion would be reduced to writing.  However, there is no discussion of any potential surgery in any in-service treatment report, and there is no documented treatment to the left shoulder between the time the Veteran was discharge and September 2010.  

There is also no competent evidence that any left shoulder arthritis manifested to a compensable degree within one year of discharge from active duty.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

The Board must next determine whether sufficient evidence exists of a nexus between any current left shoulder disability and an in-service injury.  The Veteran was provided with a VA examination of the left shoulder in June 2012.  The VA examiner indicated it was less likely than not the Veteran's left shoulder condition is etiologically related to active service.  In explaining his rationale, the examiner pointed to the lack of interval medical records indicating ongoing treatment to the left shoulder following service, despite the Veteran's claim that he experienced intermittent left shoulder pain.  The VA examiner conducted an in-person examination, and he reviewed the entire claims file.  The report provides an adequate basis for the diagnoses and opinions rendered, and the Board finds it persuasive.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In contrast to the June 2012 examination report there is no competent evidence of record indicating it is at least as likely as not the Veteran's current left shoulder disability is etiologically related to active service.  

The Board has considered the Veteran's lay statements in which he asserts his left shoulder disorder is the result of an injury to the shoulder during active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disability such as left shoulder arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, there is no competent, credible, and probative evidence that the Veteran's current left shoulder disability manifested in service, that left shoulder arthritis was compensably disabling within one year of discharge from active duty, or that there credible evidence of chronicity of left shoulder symptomatology since service discharge.  The threshold question becomes whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  

Accordingly, the claim of entitlement to service connection for a left shoulder disability, to include rotator cuff syndrome and acromioclavicular joint degenerative joint disease, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a left shoulder disability is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


